DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2016/0094708), in view of Jiang (US 2007/0047523).
Regarding Claim 1, Brown teaches a method (Fig. 9) comprising: receiving an initiated call from a calling entity at a server, the initiated call intended for a called entity ([0118-0120] Fig. 9, at 902 a caller initiates a call from a communication device, where the caller selects the party to be called, the call controller can determine that a call is being connected); 
responsive to receiving the initiated call, initiating an application programming interface via the server ([0120], replacement or modified call processor program may be configured to immediately initiate a data connection with a call server or other controller) to transmit first call content data to the calling entity and second call content data to the called entity ([0139-0143], Fig. 9, at 910 the call controller selects content to be presented to the caller and/or called party and retrieves it, at 912 pre-ring content is transmitted to the caller and/or the called party via data channels); and 
initiating a call service to establish a call session with the calling entity and the called entity ([0147-0148], Fig. 9, at 914 the voice channel of the call is routed normally and a communication device of the called party rings, after the called party answers at 916 in-call content is displayed to the caller and/or the called party, [0151], simultaneous data and voice connections between caller and called party).
While Brown teaches delaying establishment of the call ([0125], Fig. 9, 906) and providing data content to both the calling and called devices ([0143]. Fig. 9, 912) prior to call establishment ([0147], Fig. 9, 914), Brown fails to teach receiving one or more confirmations that the first call content data and the second call content data were received.
In the same field of endeavor, Jiang teaches receiving one or more confirmations that the first call content data and the second call content data were received ([0119], the network interface 218 will need to hold the call until the push content is completely downloaded to device 230, once the client acknowledges the download completion, the call setup may be allowed to continue).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the delay of call establishment in order to select and provide content to be presented to participating devices, as taught in Brown, to further include establishing the call after confirming the content has been received, as taught in Jiang, in order to assure the pushed content can be presented by the client devices as soon as the call is connected. (See Jiang [0119])
Regarding Claim 2, Brown, as modified by Jiang, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Brown further teaches wherein the initiating the application programming interface comprises initiating a function call message comprising a calling entity phone number and a called entity phone number ([0137], Fig. 9, once the call controller learns the identities (or telephone numbers) of either or both the caller and the called party, it may block or allow the call based on a global block/allow list maintained at the call controller).
Regarding Claim 3, Brown, as modified by Jiang, teaches all aspects of the claimed invention as disclosed in Claim 2 above. Brown further teaches transmitting the first call content data, comprising an origination phone number assigned to a call service entity and the calling entity phone number, and wherein the first call content data further comprises one or more of an image and textual data to display on the calling entity ([0106-0111], Fig. 8, content 810 may be presented to a caller or called party in association with a telephone call, not only identifies the other party to a call, may also include personal information about the other party, the call controller responsible for presenting content (or determining content to be presented) to a caller or called party in the call of FIG. 8 may be the other party, a call server, or some other third party, advertisement content, pre-ring, in-call, and post-call content presented to a caller or called party may relate to any of the parties to a call and/or a third party (~as illustrated in Fig. 8 content includes both images, text, as well as telephone number), [0144-0146], Fig. 9, pre-ring content presented to a caller or called party comprises information that the call controller believes the party may be able to use or wish to see during the call, pre-ring content presented to a caller or called party may be associated with the other party and/or a third party).
Regarding Claim 4, Brown, as modified by Jiang, teaches all aspects of the claimed invention as disclosed in Claim 2 above. Brown further teaches transmitting the second call content data, comprising an origination phone number assigned to a call service entity and the called entity phone number, and wherein the second call content data further comprises one or more of an image and textual data to display on the called entity ([0106-0111], Fig. 8, content 810 may be presented to a caller or called party in association with a telephone call, not only identifies the other party to a call, may also include personal information about the other party, the call controller responsible for presenting content (or determining content to be presented) to a caller or called party in the call of FIG. 8 may be the other party, a call server, or some other third party, advertisement content, pre-ring, in-call, and post-call content presented to a caller or called party may relate to any of the parties to a call and/or a third party (~as illustrated in Fig. 8 content includes both images, text, as well as telephone number), [0144-0146], Fig. 9, pre-ring content presented to a caller or called party comprises information that the call controller believes the party may be able to use or wish to see during the call, pre-ring content presented to a caller or called party may be associated with the other party and/or a third party).
Regarding Claim 5, Brown, as modified by Jiang, teaches all aspects of the claimed invention as disclosed in Claim 4 above. Brown further teaches receiving an initiation request from the calling entity to begin the initiated call ([0118-0120] Fig. 9, at 902 a caller initiates a call from a communication device, where the caller selects the party to be called, the call controller can determine that a call is being connected); transmitting a first call leg to the calling entity; and when the first call leg is answered by the calling entity, transmitting a second call leg to the called entity ([0130], Fig. 9, at 908 a data connection between the caller's communication device and the call controller is established, and the call controller receives the origination telephone number, the destination telephone number and any related information, [0135], also in operation 908, the call controller may quickly attempt to ascertain a status of the called party , by making (or attempting to make) a data connection to the called party's communication device).
Regarding Claim 6, Brown, as modified by Jiang, teaches all aspects of the claimed invention as disclosed in Claim 5 above. Brown further teaches responsive to connecting the first call leg and the second call leg, initiating the first call content data to load on the calling entity and the second call content data to load on the called entity ([0139-0143], Fig. 9, at 910 the call controller selects content to be presented to the caller and/or called party and retrieves it, at 912 pre-ring content is transmitted to the caller and/or the called party via data channels for display or presentation to their operators/users).
Regarding Claim 7, Brown, as modified by Jiang, teaches all aspects of the claimed invention as disclosed in Claim 6 above. Brown further teaches bridging the first call leg and the second leg to establish the call session ([0147-0148], Fig. 9, at 914 the voice channel of the call is routed normally and a communication device of the called party rings, after the called party answers at 916 in-call content is displayed to the caller and/or the called party, [0151], simultaneous data and voice connections between caller and called party, the voice connection will couple the caller and called party (and any other parties conferenced in), the data connection may couple each party to a call server or a call controller, they may therefore discuss and share electronic content in real-time).
Regarding Claim 8, Brown teaches an apparatus comprising ([0223], Fig. 12, call server 1200 implementing embodiments of Fig. 9): a receiver configured to receive an initiated call from a calling entity at a server, the initiated call intended for a called entity ([0118-0120] Fig. 9, at 902 a caller initiates a call from a communication device, where the caller selects the party to be called, the call controller can determine that a call is being connected); 
responsive to receiving the initiated call, a processor is configured to initiate an application programming interface ([0120], replacement or modified call processor program may be configured to immediately initiate a data connection with a call server or other controller) to transmit first call content data to the calling entity and second call content data to the called entity ([0139-0143], Fig. 9, at 910 the call controller selects content to be presented to the caller and/or called party and retrieves it, at 912 pre-ring content is transmitted to the caller and/or the called party via data channels); and 
the processor is further configured to initiate a call service to establish a call session with the calling entity and the called entity ([0147-0148], Fig. 9, at 914 the voice channel of the call is routed normally and a communication device of the called party rings, after the called party answers at 916 in-call content is displayed to the caller and/or the called party, [0151], simultaneous data and voice connections between caller and called party).
While Brown teaches delaying establishment of the call ([0125], Fig. 9, 906) and providing data content to both the calling and called devices ([0143]. Fig. 9, 912) prior to call establishment ([0147], Fig. 9, 914), Brown fails to teach receiving one or more confirmations that the first call content data and the second call content data were received.
In the same field of endeavor, Jiang teaches receiving one or more confirmations that the first call content data and the second call content data were received ([0119], the network interface 218 will need to hold the call until the push content is completely downloaded to device 230, once the client acknowledges the download completion, the call setup may be allowed to continue).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the delay of call establishment in order to select and provide content to be presented to participating devices, as taught in Brown, to further include establishing the call after confirming the content has been received, as taught in Jiang, in order to assure the pushed content can be presented by the client devices as soon as the call is connected. (See Jiang [0119])
Regarding Claim 9, Brown, as modified by Jiang, teaches all aspects of the claimed invention as disclosed in Claim 8 above. Brown further teaches wherein the initiation of the application programming interface comprises the processor being configured to initiate a function call message comprising a calling entity phone number and a called entity phone number ([0137], Fig. 9, once the call controller learns the identities (or telephone numbers) of either or both the caller and the called party, it may block or allow the call based on a global block/allow list maintained at the call controller).
Regarding Claim 10, Brown, as modified by Jiang, teaches all aspects of the claimed invention as disclosed in Claim 9 above. Brown further teaches a transmitter configured to transmit the first call content data, comprising an origination phone number assigned to a call service entity and the calling entity phone number, and wherein the first call content data further comprises one or more of an image and textual data to display on the calling entity ([0106-0111], Fig. 8, content 810 may be presented to a caller or called party in association with a telephone call, not only identifies the other party to a call, may also include personal information about the other party, the call controller responsible for presenting content (or determining content to be presented) to a caller or called party in the call of FIG. 8 may be the other party, a call server, or some other third party, advertisement content, pre-ring, in-call, and post-call content presented to a caller or called party may relate to any of the parties to a call and/or a third party (~as illustrated in Fig. 8 content includes both images, text, as well as telephone number), [0144-0146], Fig. 9, pre-ring content presented to a caller or called party comprises information that the call controller believes the party may be able to use or wish to see during the call, pre-ring content presented to a caller or called party may be associated with the other party and/or a third party).
Regarding Claim 11, Brown, as modified by Jiang, teaches all aspects of the claimed invention as disclosed in Claim 9 above. Brown further teaches a transmitter configured to transmit the second call content data, comprising an origination phone number assigned to a call service entity and the called entity phone number, and wherein the second call content data further comprises one or more of an image and textual data to display on the called entity ([0106-0111], Fig. 8, content 810 may be presented to a caller or called party in association with a telephone call, not only identifies the other party to a call, may also include personal information about the other party, the call controller responsible for presenting content (or determining content to be presented) to a caller or called party in the call of FIG. 8 may be the other party, a call server, or some other third party, advertisement content, pre-ring, in-call, and post-call content presented to a caller or called party may relate to any of the parties to a call and/or a third party (~as illustrated in Fig. 8 content includes both images, text, as well as telephone number), [0144-0146], Fig. 9, pre-ring content presented to a caller or called party comprises information that the call controller believes the party may be able to use or wish to see during the call, pre-ring content presented to a caller or called party may be associated with the other party and/or a third party).
Regarding Claim 12, Brown, as modified by Jiang, teaches all aspects of the claimed invention as disclosed in Claim 11 above. Brown further teaches wherein the receiver is further configured to receive an initiation request from the calling entity to begin the initiated call ([0118-0120] Fig. 9, at 902 a caller initiates a call from a communication device, where the caller selects the party to be called, the call controller can determine that a call is being connected), and the transmitter is further configured to transmit a first call leg to the calling entity, and when the first call leg is answered by the calling entity, transmit a second call leg to the called entity ([0130], Fig. 9, at 908 a data connection between the caller's communication device and the call controller is established, and the call controller receives the origination telephone number, the destination telephone number and any related information, [0135], also in operation 908, the call controller may quickly attempt to ascertain a status of the called party , by making (or attempting to make) a data connection to the called party's communication device).
Regarding Claim 13, Brown, as modified by Jiang, teaches all aspects of the claimed invention as disclosed in Claim 12 above. Brown further teaches wherein responsive to the first call leg and the second call leg being connected, the processor is further configured to initiate the first call content data to load on the calling entity and the second call content data to load on the called entity ([0139-0143], Fig. 9, at 910 the call controller selects content to be presented to the caller and/or called party and retrieves it, at 912 pre-ring content is transmitted to the caller and/or the called party via data channels for display or presentation to their operators/users).
Regarding Claim 14, Brown, as modified by Jiang, teaches all aspects of the claimed invention as disclosed in Claim 13 above. Brown further teaches wherein the processor is further configured to bridge the first call leg and the second leg to establish the call session ([0147-0148], Fig. 9, at 914 the voice channel of the call is routed normally and a communication device of the called party rings, after the called party answers at 916 in-call content is displayed to the caller and/or the called party, [0151], simultaneous data and voice connections between caller and called party, the voice connection will couple the caller and called party (and any other parties conferenced in), the data connection may couple each party to a call server or a call controller, they may therefore discuss and share electronic content in real-time).
Regarding Claim 15, Brown teaches a non-transitory computer readable storage medium configured to store instructions that when executed cause a processor to perform ([0259-0260], [0223], Fig. 12, processor 1202 implementing embodiments of Fig. 9): receiving an initiated call from a calling entity at a server, the initiated call intended for a called entity ([0118-0120] Fig. 9, at 902 a caller initiates a call from a communication device, where the caller selects the party to be called, the call controller can determine that a call is being connected); 
responsive to receiving the initiated call, initiating an application programming interface via the server ([0120], replacement or modified call processor program may be configured to immediately initiate a data connection with a call server or other controller) to transmit first call content data to the calling entity and second call content data to the called entity ([0139-0143], Fig. 9, at 910 the call controller selects content to be presented to the caller and/or called party and retrieves it, at 912 pre-ring content is transmitted to the caller and/or the called party via data channels); and 
initiating a call service to establish a call session with the calling entity and the called entity ([0147-0148], Fig. 9, at 914 the voice channel of the call is routed normally and a communication device of the called party rings, after the called party answers at 916 in-call content is displayed to the caller and/or the called party, [0151], simultaneous data and voice connections between caller and called party).
While Brown teaches delaying establishment of the call ([0125], Fig. 9, 906) and providing data content to both the calling and called devices ([0143]. Fig. 9, 912) prior to call establishment ([0147], Fig. 9, 914), Brown fails to teach receiving one or more confirmations that the first call content data and the second call content data were received.
In the same field of endeavor, Jiang teaches receiving one or more confirmations that the first call content data and the second call content data were received ([0119], the network interface 218 will need to hold the call until the push content is completely downloaded to device 230, once the client acknowledges the download completion, the call setup may be allowed to continue).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the delay of call establishment in order to select and provide content to be presented to participating devices, as taught in Brown, to further include establishing the call after confirming the content has been received, as taught in Jiang, in order to assure the pushed content can be presented by the client devices as soon as the call is connected. (See Jiang [0119])
Regarding Claim 16, Brown, as modified by Jiang, teaches all aspects of the claimed invention as disclosed in Claim 15 above. Brown further teaches wherein the initiating the application programming interface comprises initiating a function call message comprising a calling entity phone number and a called entity phone number ([0137], Fig. 9, once the call controller learns the identities (or telephone numbers) of either or both the caller and the called party, it may block or allow the call based on a global block/allow list maintained at the call controller).
Regarding Claim 17, Brown, as modified by Jiang, teaches all aspects of the claimed invention as disclosed in Claim 16 above. Brown further teaches wherein the processor is further configured to perform transmitting the first call content data, comprising an origination phone number assigned to a call service entity and the calling entity phone number, and wherein the first call content data further comprises one or more of an image and textual data to display on the calling entity ([0106-0111], Fig. 8, content 810 may be presented to a caller or called party in association with a telephone call, not only identifies the other party to a call, may also include personal information about the other party, the call controller responsible for presenting content (or determining content to be presented) to a caller or called party in the call of FIG. 8 may be the other party, a call server, or some other third party, advertisement content, pre-ring, in-call, and post-call content presented to a caller or called party may relate to any of the parties to a call and/or a third party (~as illustrated in Fig. 8 content includes both images, text, as well as telephone number), [0144-0146], Fig. 9, pre-ring content presented to a caller or called party comprises information that the call controller believes the party may be able to use or wish to see during the call, pre-ring content presented to a caller or called party may be associated with the other party and/or a third party).
Regarding Claim 18, Brown, as modified by Jiang, teaches all aspects of the claimed invention as disclosed in Claim 16 above. Brown further teaches wherein the processor is further configured to perform transmitting the second call content data, comprising an origination phone number assigned to a call service entity and the called entity phone number, and wherein the second call content data further comprises one or more of an image and textual data to display on the called entity ([0106-0111], Fig. 8, content 810 may be presented to a caller or called party in association with a telephone call, not only identifies the other party to a call, may also include personal information about the other party, the call controller responsible for presenting content (or determining content to be presented) to a caller or called party in the call of FIG. 8 may be the other party, a call server, or some other third party, advertisement content, pre-ring, in-call, and post-call content presented to a caller or called party may relate to any of the parties to a call and/or a third party (~as illustrated in Fig. 8 content includes both images, text, as well as telephone number), [0144-0146], Fig. 9, pre-ring content presented to a caller or called party comprises information that the call controller believes the party may be able to use or wish to see during the call, pre-ring content presented to a caller or called party may be associated with the other party and/or a third party).
Regarding Claim 19, Brown, as modified by Jiang, teaches all aspects of the claimed invention as disclosed in Claim 18 above. Brown further teaches wherein the processor is further configured to perform receiving an initiation request from the calling entity to begin the initiated call ([0118-0120] Fig. 9, at 902 a caller initiates a call from a communication device, where the caller selects the party to be called, the call controller can determine that a call is being connected); transmitting a first call leg to the calling entity; and when the first call leg is answered by the calling entity, transmitting a second call leg to the called entity ([0130], Fig. 9, at 908 a data connection between the caller's communication device and the call controller is established, and the call controller receives the origination telephone number, the destination telephone number and any related information, [0135], also in operation 908, the call controller may quickly attempt to ascertain a status of the called party , by making (or attempting to make) a data connection to the called party's communication device).
Regarding Claim 20, Brown, as modified by Jiang, teaches all aspects of the claimed invention as disclosed in Claim 19 above. Brown further teaches wherein the processor is further configured to perform responsive to connecting the first call leg and the second call leg, initiating the first call content data to load on the calling entity and the second call content data to load on the called entity ([0139-0143], Fig. 9, at 910 the call controller selects content to be presented to the caller and/or called party and retrieves it, at 912 pre-ring content is transmitted to the caller and/or the called party via data channels for display or presentation to their operators/users).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Seppanen (US 2018/0249003) discloses user equipment of the subscriber A may be configured to initiate a transmission of the content data in response to a predetermined triggering event, the user may indicate manually through a user interface that he/she is willing to initiate the call setup, in response to the indication the communication application may be configured to initiate the transmission of the content data through the specific communication framework, the communication framework may be configured to acknowledge to the communication application that the content data is delivered to the subscriber B 120 which may cause the communication application to initiate a call setup to subscriber B 120 through a dedicated communication channel ([0032]);
Lim (US 2019/0281151) discloses device agent 110 delivers the phone event, such as a call, received from the phone agent 210 to the phone service application 120, and the phone service application 120 displays the phone event by activating a functional application associated with the received phone event in step 75, the user may check the phone event and then input a response thereto to the computer 100 through a user input device of the computer 100, upon detecting the response in step 77, the phone service application 120 in the computer 100 delivers the response to the mobile terminal 200 and executes a functional application corresponding to the phone event in interaction with the mobile terminal 200 in step 79 ([0075-0076], Fig. 5);
Green (US 2017/0262891) discloses display of media content when making a call to a user, where the content may be interacted with ([00718-0719], Fig. 14), where the display of an item of media content also causes an indication to be produced and reported to the calling party, the indication associated with the content item and serving to prove to the second party that the desired item of media content was indeed shown to the user on the call screen for the relevant call ([0727]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641